

 
 

Exhibit 10.9
FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.


And


STATE OF GEORGIA
DEPARTMENT OF BANKING AND FINANCE
ATLANTA, GEORGIA




In the Matter
of                                                                                                                                                                                                                   

                               CONSENT ORDER

BRYAN BANK & TRUST
RICHMOND HILL,
GEORGIA                                                                                                
                               FDIC-11-50Ib
(INSURED STATE NONMEMBER BANK)




The Federal Deposit Insurance Corporation ("FDIC") is the appropriate Federal
banking
agency for Bryan Bank & Trust, Richmond Hill, Georgia, ("Bank"), under section
3(q) of the
Federal Deposit Insurance Act ("Act"), 12 U.S.C. § 1813(q).
The Bank, by and through its duly elected and acting Board of Directors
("Board"), has
executed a "STIPULATION AND CONSENT TO THE ISSUANCE OF A CONSENT
ORDER" ("CONSENT AGREEMENT"), dated February 16, 2012, that is accepted by the
FDIC
and the Georgia Department of Banking and Finance (the "Department"). With the
CONSENT
AGREEMENT, the Bank has consented, without admitting or denying any charges of
unsafe or
unsound banking practices or violations of law or regulation relating to
weaknesses in capital,
asset quality, management, earnings, liquidity, and sensitivity to market risk,
to the issuance of
this Consent Order ("ORDER") by the FDIC.
Having determined that the requirements for issuance of an order under section
8(b) of
the Act, 12 U.S.C. § 1818(b) have been satisfied, the FDIC hereby orders that:



 
 

--------------------------------------------------------------------------------

 



                                                                        2
 
                                                    BOARD OF DIRECTORS
 


1.  
       (a)     As of the effective date of this ORDER, the Board shall increase
its participation

in the affairs of the Bank, assuming full responsibility for the approval of
sound policies and
objectives and for the supervision of all of the Bank's activities, consistent
with the role and
expertise commonly expected for directors of banks of comparable size. This
participation shall
include meetings to be held no less frequently than monthly at which, at a
minimum, the
following areas shall be reviewed and approved: reports of income and expenses;
new, overdue,
renewal, insider, charged off, and recovered loans; investment activity;
adoption or modification
of operating policies; individual committee reports; audit reports; internal
control reviews
including management's responses; and compliance with this ORDER. Board meeting
minutes
shall document these reviews and approvals, including the names of any
dissenting directors.


                    (b)    Within 30 days from the effective date of this ORDER,
the Board shall establish
a Board committee ("Directors' Committee"), consisting of at least three
members, to oversee the
Bank's compliance with this ORDER. At least two of the members of such committee
shall be
directors not employed in any capacity by the Bank other than as a director. The
Directors’
Committee shall formulate and review monthly reports detailing the Bank's
actions with respect
to compliance with this ORDER. The Directors' Committee shall present a report
to the Board at
each regularly scheduled Board meeting, and such report shall detail the Bank's
adherence to this
ORDER. Such report shall be recorded in the appropriate Board meeting minutes
and shall be
retained in the Bank's records. Establishment of this committee does not in any
way diminish the
responsibility of the entire Board to ensure compliance with the provisions of
this ORDER.


(c)     Within 30 days from the effective date of this ORDER, the Board shall
designate
a directors' committee to review and approve loans, with such committee being
structured so that



 
 

--------------------------------------------------------------------------------

 



 
                      3                                                                          

a majority of its members are directors who are not actively involved in the
Bank's lending
activities.
                                                                 MANAGEMENT


2.  
 (a)     Within 90 days from the effective date of this ORDER, the Bank shall
have and

retain qualified management with the qualifications and experience commensurate
with assigned
duties and responsibilities at the Bank. Each member of management shall be
provided
appropriate written authority from the Board to implement the provisions of this
ORDER. At a
minimum, management shall include the following:


    (i)     A chief executive officer with proven ability in managing a bank of
comparable size and in effectively implementing lending, investment and
operating policies in
accordance with safe and sound banking practices;
    (ii)     A senior lending officer with a significant amount of appropriate
lending,
collection, and loan supervision experience, and experience in upgrading a low
quality loan
portfolio; and
   (iii)    A chief operating officer with a significant amount of appropriate
experience in managing the operations of a bank of similar size and complexity
in accordance
with sound banking practices.


        (b)    The qualifications of management shall be assessed on its ability
to:
    (i)    Comply with the requirements of this ORDER;
    (ii)    Operate the Bank in a safe and sound manner;
   (iii)   Comply with applicable laws and regulations; and



 
 

--------------------------------------------------------------------------------

 



 
                      4


   (iv)     Restore all aspects of the Bank to a safe and sound condition,
including,
but not limited to, asset quality, capital adequacy, earnings, management
effectiveness, risk
management, liquidity and sensitivity to market risk.


      (c)    During the life of this ORDER, the Bank shall notify the Regional
Director for
the  FDIC's Atlanta Regional Office (the "Regional Director") and the Department
(the Regional
Director and the Department are sometimes collectively referred to as the
"Supervisory
Authorities"), in writing" of the resignation or termination of any of the
Bank's directors or senior
executive officers. Prior to the addition of any individual to the Board or the
employment of any
individual as a senior executive officer, the Bank shall comply with the
requirements of section
32 of the Act, 12 U.S.C. § 1831i, 12 C.F.R. §§ 303.100-303.104, and any State
requirement for
prior notification and approval. If the Regional Director issues a notice of
disapproval with
respect to the proposed individual, then such individual may not be added to the
Board or
employed  by the Bank.


(d)    Within 60 days from the effective date of this ORDER, the Bank shall
develop
and approve a written analysis and assessment of the Bank's management and
staffing needs
("Management Plan") for the purpose of providing qualified management for the
Bank. The
Management Plan shall include, at a minimum:


       (i)    Identification of both the type and number of officer positions
needed to
properly manage and supervise the affairs of the Bank;
      (ii)    Identification and establishment of such Bank committees as are
needed
to provide guidance and oversight to active management;



 
 

--------------------------------------------------------------------------------

 



 
                      5

 


       (iii)    Written evaluations of all senior executive officers to
determine whether
such individuals possess the ability, experience and other qualifications
required to perform
present and anticipated duties, including, but not limited to, adherence to the
Bank's established
policies and practices, restoration of the Bank to a safe and sound condition,
and maintenance of
the Bank: in a safe and sound condition thereafter;
        (iv)    A plan to recruit and hire any additional or replacement
personnel with
the requisite ability, experience and other qualifications to fill those officer
or staff member
positions consistent with the needs identified in the Management Plan; and
        (v)    An organizational chart


(e)    Such Management Plan and its implementation shall be satisfactory to the
Supervisory
Authorities at the initial review and at subsequent examinations and/or
visitations.
 
                  CAPITAL

3.  
    (a)     Within 90 days from the effective date of this ORDER, the Bank shall
have Tier

1 Capital in such amount as to equal or exceed eight percent (8%) of its Total
Assets and shall
have Total Risk-Based Capital in such an amount as to equal or exceed ten
percent (10%) of the
Bank's total risk-weighted assets.


(b)    During the life of this ORDER, the Bank: shall maintain a Leverage
Capital Ratio
of at least eight percent (8%) and a Total Risk-Based Capital Ratio of at least
ten percent (10%)
as those capital ratios are defined in 12 C.F.R. § 325.


(c)    The level of Tier I Capital to be maintained during the life of this
ORDER
pursuant to this paragraph shall be in addition to a fully funded allowance for
loan and lease



 
 

--------------------------------------------------------------------------------

 



 
                      6


losses ("ALLL"), the adequacy of which shall be satisfactory to the Supervisory
Authorities as
determined at subsequent examinations and/or visitations.


(d)    Within 60 days from the effective date of this ORDER, the Bank shall
submit to
the Supervisory Authorities a written capital plan. Such capital plan shall
detail the steps that the
Bank shall take to achieve and maintain the capital requirements set forth in
this ORDER. In
developing the capital plan, the Bank shall take into consideration:
 
        (i)    The volume of the Bank's adversely classified assets;
       (ii)    The nature and level of the Bank's asset concentrations;
      (iii)    The adequacy of the Bank's ALLL;
      (iv)    The anticipated level of retained earnings;
       (v)     Anticipated and contingent liquidity needs; and
      (vi)    The source and timing of additional funds to fillfill future
capital needs.
 
    (e)    In addition, the capital plan must include a contingency plan in the
event that the
Bank has failed to:
                   (i)    Maintain the minimum capital ratios required by this
paragraph;
      (ii)    Submit an acceptable capital plan as required by this paragraph;
or
      (iii)   Implement or adhere to a capital plan to which the Supervisory
Authorities have taken no written objection pursuant to this paragraph.



 
 

--------------------------------------------------------------------------------

 



 
                      7


(f)    The contingency plan shall include a plan to sell or merge the Bank. The
Bank
shall implement the contingency plan upon written notice from the Supervisory
Authorities.


(g)    Any increase in Tier 1 Capital necessary to meet the requirements of this
ORDER may be accomplished by the following:
             (i)   Sale of common stock;
            (ii)     Sale of noncumulative perpetual preferred stock;
    (iii)    Direct contribution of cash by the Board, shareholders, and/or
parent
holding company;
    (iv)    Any combination of the above means; or
     (v)    Any other means acceptable to the Supervisory Authorities.
 
     (h)    No increase in Tier I Capital that is necessary to meet the
requirements of this
ORDER may be accomplished through a deduction from the Bank's ALLL.
 
     (i)  If all or part of any necessary increase in Tier 1 Capital required by
this ORDER
is accomplished by the sale of new securities, the Board shall take all
necessary steps to
implement a plan for the sale of such additional securities, including the
voting of any shares
owned or proxies held or controlled by them in favor of the plan. Should the
implementation of
the plan involve a public distribution of the Bank's securities (including a
distribution limited
only to the Bank's existing shareholders), the Bank shall prepare offering
materials fully
describing the securities being offered, including an accurate description of
the financial
condition of the Bank and the circumstances giving rise to the offering, and any
other material
disclosures necessary to comply with applicable federal securities laws. Prior
to the



 
 

--------------------------------------------------------------------------------

 



 
                      8


implementation of the plan and, in any event, not less than 15 days prior to the
dissemination of
such materials, the plan and any materials used in the sale of the securities
shall be submitted to
the FDIC, Division of Risk Management Supervision, Accounting and Securities
Disclosure
Section, 550 17th Street, N.W., Room MB-S073, Washington, D.C. 20429, and the
Commissioner, Georgia Department of Banking and Finance, 2990 Brandywine Road,
Suite 200,
Atlanta, Georgia 30341-5565, for review. Any changes required to be made in the
plan or
materials by the FDIC shall be made prior to the dissemination of the plan and
materials. If the
increase in Tier I Capital is provided by the sale of noncumulative perpetual
preferred stock,
then all terms and conditions of the issue, including but not limited to those
terms and conditions
relative to interest rate and convertibility factor, shall be presented to the
Supervisory Authorities
for prior approval.


(j)     In complying with the provisions of the Capital paragraph of this ORDER,
the
Bank shall provide written notice of any planned or existing development, or
other changes that
are materially different from the information reflected in any offering
materials used in
connection with the sale of Bank securities, to any subscriber and/or purchaser
of the Bank's
securities. The written notice required by this paragraph shall be furnished
within 10 days from
the date such material development or change was planned or occurred, whichever
is earlier, and
shall be furnished to every subscriber and/or purchaser of the Bank's securities
who received or
was tendered the information contained in the Bank's original offering
materials.
                                                         CHARGE-OFF LOSS AND
DOUBTFUL


4.  
 (a)     Within 30 days from the effective date of this ORDER, the Bank shall
eliminate

from its books, by charge-off or collection, all assets or portions of assets
classified "Loss" and



 
 

--------------------------------------------------------------------------------

 



 
                      9


50 percent of those assets or portions of assets classified "Doubtful" in the
Report of
Examination dated June 20, 2011, (the "Report"), that have not been previously
collected or
charged-off. If an asset is classified "Doubtful", the Bank may, in the
alternative, charge-off the
amount that is considered uncollectible in accordance with the Bank's written
analysis of loan or
lease impairment. Such analysis shall be accomplished in accordance with
generally accepted
accounting principles, the Federal Financial Institutions Examination Council's
("FFIEC")
Instructions for Preparation of Consolidated Reports of Condition and Income
(FFIEC 032 and
041), http://www.ffiec.gov/, Interagency Statements of Policy on the ALLL, and
other applicable
regulatory guidance that addresses the adequacy of the Bank's ALLL. Elimination
of any of
these assets through proceeds of other loans made by the Bank is not considered
collection for
purposes of this paragraph.


(b)    Additionally, while this ORDER remains in effect, the Bank shall, within
30 days
from the receipt of any official Report of Examination of the Bank from, or
visitation of the
Bank by, the FDIC or the Department, eliminate from its books, by collection,
charge-off, or
other proper entry, the remaining balance of any asset classified "Loss" and 50
percent of those
assets classified "Doubtful" unless otherwise approved in writing by the
Supervisory Authorities.
If an asset is classified "Doubtful", the Bank may, in the alternative,
charge-off the amount that is
considered uncollectible in accordance with the Bank's written analysis of loan
or lease
impairment.
                                                 CLASSIFIED ASSET REDUCTION


5.           (a)    Within 60 days from the effective date of this ORDER, the
Bank shall submit a
written plan to the Supervisory Authorities to reduce the remaining assets
classified "Doubtful"



 
 

--------------------------------------------------------------------------------

 



 
                      10


and "Substandard" in the Report or any future regulatory examination report. The
plan shall
address each asset so classified with a balance of$750,000 or greater and
provide the following:
 
   (i)    The name under which the asset is carried on the books of the Bank;
   (ii)    Type of asset;
   (iii)   Actions to be taken in order to reduce the classified asset; and
   (iv)   Timeframes for accomplishing the proposed actions.
 
(b)    The plan shall also include, at a minimum:
    (i)    A review of the financial position of each such borrower, including
the
source of repayment, repayment ability, and alternate repayment sources; and
                  (ii)    An evaluation of the available collateral for each
such credit, including
possible actions to improve the Bank's collateral position.
    



         (c)    In addition, the Bank's plan shall contain a schedule detailing
the projected
reduction of total classified assets on a quarterly basis. Further, the plan
shall require the
submission of monthly progress reports to the Board and mandate a review by the
Board.


(d)    The Bank shall present the plan to the Supervisory Authorities for
review. Within
30 days from the Supervisory Authorities' response, the plan, including any
requested
modifications or amendments, shall be adopted by the Board and the approval
shall be recorded
in the Board minutes. The Bank shall then immediately implement the plan.



 
 

--------------------------------------------------------------------------------

 



 
                      11


(e)     For purposes of the plan, the reduction of adversely classified assets
in the Report
shall be detailed using quarterly targets expressed as a percentage of the
Bank's Tier I Capital
plus the Bank's ALLL and may be accomplished by:
     (i)   Charge-off,



    (ii)   Collection;
   (iii)   Sufficient improvement in the quality of adversely classified assets
so as
to warrant removing any adverse classification, as determined by the FDIC or
the  Department;
and/or
              (iii)   Increase in the Bank's Tier 1 Capital    
 
                NO ADDITIONAL CREDIT


6.  
 (a)    Beginning with the effective date of this ORDER, the Bank shall not
extend,

directly or indirectly, any additional credit to, or for the benefit of, any
borrower who has a loan
or other extension of credit from the Bank that has been charged off or
classified, in whole or in
part, "Loss" or "Doubtful" and is uncollected. The requirements of this
paragraph shall not
prohibit the Bank from renewing credit already extended to a borrower after full
collection, in
cash, of interest due from the borrower.


(b) Additionally, during the life of this ORDER, the Bank shall not extend,
directly
or indirectly, any additional credit to, or for the benefit of, any borrower who
has a loan or other
extension of credit from the Bank that has been classified, in whole or part,
"Substandard."
 
(c) The preceding limitations on additional credit shall not apply if the Bank's
failure
to extend further credit to a particular borrower would be detrimental to the
best interests of the



 
 

--------------------------------------------------------------------------------

 



 


                      12


Bank. Prior to the extension of any additional credit pursuant to this
paragraph, either in the form
of an extension or further advance of funds, such additional credit shall be
approved by a
majority of the Board or a designated committee thereof, who shall certify in
writing that:
(i)  
 The failure of the Bank to extend such credit would be detrimental to the

best interests of the Bank, including an explanatory statement of why it would
be detrimental to
the Bank's best interests;
(ii)  
The Bank's position would be improved thereby, including an explanatory
statement

of how the Bank’s position would be improved; and
(iii)  
  An appropriate workout plan has been developed and will be

implemented in conjunction with the additional credit to be extended.


(d) The signed certification shall be made a part of the meeting minutes of the
Board
or its designated committee and a copy of the signed certification shall be
retained in the
borrower's credit file.


(e) Any additional extensions of credit to classified borrowers made under this
provision shall be reported to the Supervisory Authorities at 90-day intervals
with the other
reporting requirements set forth in this ORDER. At a minimum, the 90-day reports
shall include
the name of the classified borrower, the amount of additional credit extended,
and the total
outstanding balance of credit extended to the classified borrower.
 
          CONCENTRATIONS OF CREDIT


7.  
     (a) Within 90 days from the effective date of this ORDER, the Bank shall
perfonn a

risk segmentation analysis and develop a plan with respect to the concentrations
of credit listed



 
 

--------------------------------------------------------------------------------

 



 
                      13


on the Concentrations page(s) of the Report. The analysis and plan should
incorporate applicable
guidance set forth in Guidance on Concentrations in Commercial Real Estate
Lending, Sound
Risk Management Practices, FIL-l 04-2006 (Dec. 12, 2006). Concentrations should
be identified
by product type, geographic distribution, underlying collateral, or other asset
groups which are
considered economically related, and in the aggregate represent a large portion
of the Bank's Tier
1 Capital and reserve for ALLL. A copy of this analysis and plan shall be
provided to the
Supervisory Authorities. The plan and its implementation shall be in a form and
manner acceptable to
 the Supervisory Authorities at the initial review and at subsequent
examinations
and/or visitations.


(b)    Within 90 days from the effective date of this ORDER, the Bank shall
develop
and submit for review a written plan for systematically reducing and monitoring
the Bank's
Commercial Real Estate ("CRE") Loan concentrations of credit identified in the
Report to an
amount which is commensurate with the Bank's business strategy, management
expertise, size,
and location ("Concentration Reduction Plan").


(c)    The Concentration Reduction Plan shall comply with applicable guidance
referenced in Guidance on Concentrations in Commercial Real Estate Lending,
Sound Risk
Management Practices, FIL-I04-2006 (Dec. 12, 2006), and Managing Commercial Real
Estate
Concentrations in a Challenging Environment, FIL-22-2008 (Mar. 17, 2008). The
Concentration
Reduction Plan shall include, but not be limited to:


   (i)    Dollar levels and percent of total capital to which the Bank shall
reduce
each concentration;

 
 

--------------------------------------------------------------------------------

 



 


                      14
 
            (ii)     Timeframes for achieving the reduction in dollar levels in
response to the




paragraph above;
    (iii)     Provisions for controlling and monitoring of CRE, including plans
to
address the rationale for CRE levels as they relate to growth and capital
targets, segmentation,
and testing of the CRE portfolio to detect and limit concentrations with similar
risk
characteristics; and
                  (iii)   Provisions for the submission of monthly written
progress reports to the



Board for review and notation in minutes of the Board meetings.


 (d)    The Concentration Reduction Plan shall be submitted to the Supervisory
Authorities for non-objection or comment. Within 30 days from receipt of
non-objection or any
comments from the Supervisory Authorities, and after incorporation and adoption
of all
comments, the Board shall approve the Concentration Reduction Plan, which
approval shall be
recorded in the Board meeting minutes. Thereafter, the Bank shall implement and
fully comply
with the Concentration Reduction Plan.
 
                  BUDGET

8.  
    (a)    Within 60 days from the effective date of this ORDER, the Bank shall
implement

a written plan and a comprehensive budget for all categories of income and
expense for the
calendar year ending 2012. The plan and budget required by this paragraph shall
include formal
goals and strategies, consistent with sound banking practices, and take into
account the Bank's
other written policies in order to improve the Bank's net interest margin,
increase interest
income, reduce discretionary expenses, control overhead, and improve and sustain
earnings of
the Bank. The plan shall include a description of the operating assumptions that
form the basis



 
 

--------------------------------------------------------------------------------

 



 
                      15


for, and adequately support, major projected income and expense components.
Thereafter, the
Bank shall fommlate such a plan and budget by November 30 of each subsequent
year and
submit the plan and budget to the Supervisory Authorities for review and comment
by December
15 of each subsequent year. The plan and budget required by this ORDER shall be
acceptable to
the Supervisory Authorities at the initial review and at subsequent examinations
and/or
visitations.


(b)    On a monthly basis, the Board shall evaluate the Bank's actual
performance in
relation to the plan and budget required by this ORDER and shall record the
results of tl)e
evaluation, and any actions taken by the Bank, in the minutes of the Board
meeting at which
such evaluation is undertaken. The actual performance compared to the budget
shall be
submitted to the Supervisory Authorities with the quarterly progress reports
required by this
ORDER.
 
                  LENDING


9.  
   Within 90 days from the effective date of this ORDER, the Board shall review,
revise,

adopt, and implement its written lending and collection policy to provide
effective guidance and
control over the Bank's lending and credit administration functions, which
implementation shall
include the resolution of those exceptions enumerated in the Report. The written
policy shall
include specific guidelines for concentrations of credit, placing loans on
nonaccrual status,
appraisals and evaluations, and provisions which establish a written policy
governing the Bank's
Other Real Estate portfolio. In addition, the Bank shall obtain adequate and
current
documentation for all loans in the Bank's loan portfolio. Such policy and its
implementation shall



 
 

--------------------------------------------------------------------------------

 



 
                      16


be in a form and manner acceptable to the Supervisory Authorities at the initial
review and at
subsequent examinations and/or visitations.
 
         LIOUIDITY AND FUNDS MANAGEMENT


10.  
     (a)    Within 90 days from the effective date of this ORDER, the Bank shall
adopt and

implement a written plan to improve liquidity, contingency funding, interest
rate risk, and asset
liability management.


(b)    The plan shall incorporate the guidance contained in Liquidity Risk
Management
FIL-84-2008 (Aug. 26, 2008). The plan shall provide restrictions on the use of
broke red and
internet deposits consistent with safe and sound banking practices.


(c)    A copy of the plan shall be acceptable to the Supervisory Authorities at
the initial
review and at subsequent examinations and/or visitations. The Bank shall adopt,
implement, and
follow the plan, and its implementation shall be in a forn1 and manner
acceptable to the
Supervisory Authorities at the initial review and at subsequent examinations
and/or visitations.


(d)    Beginning with the effective date of this ORDER, the Bank's management
shall
review its liquidity position to ensure that the Bank has sufficient liquid
assets or sources of
liquidity to meet current and anticipated liquidity needs. This review shall
include an analysis of
the Bank's sources and uses of funds (cash flow analysis). The results of this
review shall be
presented to the Board for review each month, with the review noted in the Board
meeting
minutes.



 
 

--------------------------------------------------------------------------------

 



 
                      17
 
               BROKERED DEPOSITS


11.  
    Throughout the effective life of this ORDER, the Bank shall not accept,
renew, or

rollover any brokered deposit, as defined in 12 C.F.R. § 337.6(a)(2), unless it
is in compliance
with the requirements of 12 C.F.R. § 337.6(b) which governs the solicitation and
acceptance of
brokered deposits by insured depository institutions. The Bank shall comply with
the restrictions
on the effective yields on deposits as described in 12 C.F.R. §'337.6.
 
                  ASSET GROWTH


12.  
   While this ORDER is in effect, the Bank shall notify the Supervisory
Authorities at least

60 days prior to undertaking asset growth that exceeds 10 percent or more per
annum or
initiating material. changes in asset or liability composition. In no event
shall asset growth result
in noncompliance with the capital maintenance provisions of this ORDER unless
the Bank
receives prior written approval from the Supervisory Authorities.
 
            RESTRICTIONS OF CERTAIN PAYMENTS


13.  
 (a)    While this ORDER is in effect, the Bank shall not declare or pay
dividends,

bonuses, or make any other form of payment outside the ordinary course of
business resulting in
a reduction of capital, without the prior written approval of the Supervisory
Authorities. All
requests for prior approval shall be received at least 30 days prior to the
proposed dividend or
bonus payment declaration date (or at least 5 days with respect to any request
filed within the
first 30 days from the date of this ORDER) and shall contain, but not be limited
to, an analysis of
the impact such dividend or bonus payment would have on the Bank's capital,
income, and/or
liquidity positions.

 
 

--------------------------------------------------------------------------------

 



 


                      18


(b)    During the term of this ORDER, the Bank shall not make any distributions
of
interest, principal or other sums on subordinated debentures, if any, without
the prior written
approval of the Supervisory Authorities.
 
         ALLOWANCE FOR LOAN AND LEASE LOSSES


14.           (a)    Immediately upon the issuance of this ORDER, the Board
shall maintain the
Allowance for Loan and Lease Losses ("ALLL") at levels determined pursuant to
the Report and
Paragraph (b) of this paragraph below.


 (b)    Within 30 days from the effective date of this ORDER, the Board shall
review
the adequacy of the ALLL and establish a comprehensive policy for determining
the adequacy of
the ALLL. For the purpose of this determination, the adequacy of the ALLL shall
be determined
after the charge-off of all loans or other items classified "Loss". The policy
shall provide for a
review of the ALLL at least once each calendar quarter. Said review shall be
completed in time
to properly report the ALLL in the quarterly Consolidated Reports of Condition
and Income. The
review shall focus on the results of the Bank's internal loan review, loan and
lease loss
experience, trends of delinquent and non-accrual loans, an estimate of potential
loss exposure of
significant credits, concentrations of credit, and present and prospective
economic conditions.
The review should include a review of compliance with ASC 450 (Topic 450,
"Contingencies")
and ASC 310-10-35 (Section 35, "Subsequent Measurement General," of Subtopic
310-10). The
policy shall adhere to the guidance set forth in the Interagency Policy
Statement on the
Allowance/or Loan and Lease Losses, FIL-I05-2006 (Dec. 13, 2006). A deficiency
in the ALLL
shall be remedied in the calendar quarter it is discovered, prior to submitting
the next
Consolidated Report of Condition and Income, by a charge to current operating
earnings. The



 
 

--------------------------------------------------------------------------------

 



 
                      19


Board meeting minutes for the meeting at which such review is undertaken shall
indicate the
results of the review. The Bank's policy for determining the adequacy of the
ALLL and its
implementation shall be satisfactory to the Supervisory Authorities as
determined at the initial
review and at subsequent examinations and/or visitations.
 
               TECHNICAL EXCEPTIONS


15.   Within 90 days from the effective date of this ORDER, the Bank shall
correct the technical exceptions
listed in the Report. The Bank shall initiate and implement a program to
ensure its credit files contain complete, adequate and current documentation.
 
     VIOLATIONS OF LAW, REGULATION, AND CONTRAVENTION OF POLICY


16.     Within 60 days from the effective date of this ORDER, the Bank will
eliminate and/or
correct all violations of laws, regulations, and/or contraventions of statements
of policy in the
Report and shall adopt and implement appropriate procedures to ensure future
compliance with
all such applicable federal and state laws, regulations, and/or statements of
policy.
 
            SHAREHOLDER DISCLOSURE


17.     Within 45 days from the effective date of this ORDER, the Bank shall
send a copy of this
ORDER, or otherwise furnish a description of this ORDER, to its parent holding
company. The
description shall fully describe this ORDER in all material respects.
 
               OTHER REAL ESTATE


18.     Within 90 days from the effective date of this ORDER, the Board shall
develop a written
policy for managing the Other Real Estate of the Bank. Such policy shall be
consistent with all

 
 

--------------------------------------------------------------------------------

 



 


                      20


applicable laws, regulations, and other regulatory guidelines regarding
appraisals, including, but
not limited to, the FDIC's appraisal regulations as described in 12 C.F.R. §
323, and Guidance on
Other Real Estate, FIL-62-2008 (July I, 2008). The Bank shall submit the policy
to the
Supervisory Authorities for review. The Bank shall approve the policy, which
approval shall be
recorded in the Board meeting minutes. Thereafter, the Bank shall implement and
fully comply
with the policy.
 
               PROGRESS REPORTS


19.     Within 30 days from the end of the first quarter following the effective
date of this
ORDER, and within 30 days from the end of each quarter thereafter, the Bank
shall furnish
written progress reports to the Supervisory Authorities detailing the form and
manner of any
actions taken to secure compliance with this ORDER and the results thereof. Such
reports shall
include a copy of the Bank's Consolidated Reports of Condition and of Income.
Such reports
may be discontinued when the corrections required by this ORDER have been
accomplished and
the Supervisory Authorities have released the Bank in writing from making
further reports. All
progress reports and other written responses to this ORDER shall be reviewed by
the Board and
made a part of the appropriate Board meeting minutes.
 
               OTHER ACTIONS


20.     This ORDER shall not bar, stop, or otherwise prevent the FDIC, the
Department, or any
other federal or state agency or department from taking any action against the
Bank, the Bank's
current or former institution-affiliated parties, and/or any of their respective
directors, officers,
employees, and agents, including, but not limited to, the imposition of civil
money penalties.
This ORDER shall be effective on the date of issuance.



 
 

--------------------------------------------------------------------------------

 



 
                      21


The provisions of this ORDER shall be binding upon the Bank, it’s
institution-affiliated
parties, and any successors and assigns thereof.


The provisions of this ORDER shall remain effective and enforceable except to
the extent that and until such time as any provision has been modified,
terminated, suspended, or
set aside by the Supervisory Authorities.


Issued Pursuant to Delegated Authority.


Dated this 1st day of March, 2012


By: /s/ Thomas J. Dujenski
Thomas J. Dujenski
Division of Risk Management Supervision
Atlanta Region
Federal Deposit Insurance Corporation



 
 

--------------------------------------------------------------------------------

 



 
                      22


The Georgia Department of Banking and Finance having duly approved the foregoing
ORDER, and the Bank, through its Board, agree that the issuance of said ORDER by
the FDIC
shall be binding as between the Bank and the Georgia Commissioner of Banking and
Finance to
the same degree and to the same legal effect that such ORDER would be binding if
the
Department had issued a separate ORDER that included and incorporated all of the
provisions of
the foregoing ORDER, pursuant to Official Code of Georgia Annotated §
7-1-91(1985).


Dated this 16th day of February, 2012
By:/s/ Robert M. Braswell
Robert M. Braswell
Commissioner
Department of Banking and Finance
State of Georgia

 
 


 
 

--------------------------------------------------------------------------------

 

FEDERAL DEPOSIT INSURANCE CORPORATION


WASHINGTON, D.C.




In the Matter
of                                                                                                  STIPULATION
TO THE
     ISSUANCE OF A
BRYAN BANK &
TRUST                                                                                CONSENT
ORDER
RICHMOND HILL, GEORGIA
FDIC-11-501b
(INSURED STATE NONMEMBER BANK)




Subject to the acceptance of this STIPULATION TO THE ISSUANCE OF A
CONSENT ORDER ("STIPULATION") by the Federal Deposit Insurance Corporation
("FDIC"), it is hereby stipulated and agreed by and between a representative of
the Legal
Division of the FDIC, a representative of the Georgia Department of Banking and
Finance ("Department") and Bryan Bank & Trust, Richmond Hill, Georgia ("Bank"),
through its Board of Directors, as follows:
1.  
 The Bank has been advised of its right to receive a written Notice of

Charges and of Hearing ("Notice") detailing the unsafe or unsound banking
practices or
violations of law or regulation relating to weaknesses in capital, asset
quality,
management, earnings, liquidity, and sensitivity to market risk alleged to have
been
committed by the Bank and of its right to a hearing on the alleged charges under
section
8(b)(1) of the Federal Deposit Insurance Act ("Act"), 12 U.S.C. § 1818(b)(l),
and the
FDIC's Rules of Practice and Procedure ("Rules"), 12 C.F.R. Part 308, and has
waived
those rights.



 
 

--------------------------------------------------------------------------------

 



 


2.  
 The Bank, solely for the purpose of this proceeding and without admitting

or denying any of the alleged charges of unsafe or unsound banking practices or
any
violations of law or regulation, hereby consents and agrees to the issuance of a
Consent
Order ("ORDER") by the FDIC and the Department in the form attached hereto. The
Bank further stipulates and agrees that such ORDER shall become effective
immediately
upon issuance by the FDIC and the Department and be ..fully enforceable by the
FDIC
pursuant to the provisions of section 8(i)(1) of the Act, 12 U.S.C. §
1818(i)(1), and the
Rules, and by the Department pursuant to section 7-1-91 of the Official Code of
Georgia
Annotated, GA Code Arm. § 7-1-91(1985), subject only to the conditions set forth
in
paragraph 3 of this STIPULATION.
3.  
 In the event the FDIC accepts this STIPULATION and issues the

ORDER, it is agreed that no action to enforce said ORDER in the United States
District
Court will be taken by the FDIC unless the Bank or any "institution-affiliated
party", as
such term is defined in section 3(u) of the Act, 12 U.S.C. § 18l3(u), has
violated or is
about to violate any provision of the ORDER.
4.    The Bank hereby waives:    

 (a)   the receipt of a written Notice;  (b)   all defenses to the charges to be
set forth in the Notice;  (c)   a hearing for the purpose of taking evidence
regarding the    allegations to be set forth in the Notice; (d)  the filing of
Proposed Findings of Fact and Conclusions of Law; (e)  a Recommended Decision of
an Administrative Law Judge; and (f)  exceptions and briefs with respect to such
Recommended Decision.

 
2

 
 

--------------------------------------------------------------------------------

 




 


  

Dated: The 16th day of February, 2012.


FEDERAL DEPOSIT INSURANCE CORPORATION
LEGAL DIVISION
BY:


/s/ Andrew B. Williams II
Andrew B. Williams II
Senior Regional Attorney


STATE OF GEORGIA
DEPARTMENT OF BANKING AND FINANCE
BY:
/s/ Robert M. Braswell
Robert M. Braswell
Commissioner


BRYAN BANK & TRUST
RICHMOND HILL, GEORGIA


BY:


/s/ E. James Burnsed
E. James Burnsed


/s/ J. Carl Cox, Jr.
J. Carl Cox, Jr.


/s/ Ferrell “Al” Dixon, Jr.
Ferrell “Al” Dixon, Jr.


/s/ J. Wiley Ellis
J. Wiley Ellis


/s/ L. Carlton Gill
L. Carlton Gill


/s/ John C. Helmken, II
John C. Helmken, II


/s/ Michelle M. Henderson
Michelle M. Henderson
                                                                     
/s/ Jerry O’Dell Keith
Jerry O’Dell Keith


/s/ Ben MacMillian
Ben MacMillian


/s/ J. Toby Roberts, Sr.
J. Toby Roberts, Sr.


/s/ James W. Royal, Sr.
James W. Royal, Sr.


/s/ Jimmy F. Sommers
Jimmy F. Sommers


__________________
Robert T. Thompson


                                       
